Citation Nr: 1432124	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  12-15 016	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a February 2012 Board of Veterans Appeals decision, which denied recognition of a marriage between the Veteran and RNH for the payment of VA benefits.


REPRESENTATION

Moving party represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The moving party is the Veteran, who served on active duty in the United States Army from October 1969 to February 1975. 

This matter comes before the Board as an original action on the motion of the moving party to reverse or revise, on the basis of CUE, a February 2012 Board decision, in which the Board found that the Veteran and RNH did not meet the requirements for a common law marriage, under relevant state law, and for VA purposes.  

The Board decision stemmed from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Currently, still pending are the following issues which were remanded in two separate February 2012 Board decisions: entitlement to service connection for liver disease, entitlement to service connection for a back condition, and entitlement to an increased rating for posttraumatic stress disorder.  These issues appear to be undergoing development at the agency of original jurisdiction as requested in the prior Remand.  


FINDINGS OF FACT

1.  In a February 6, 2012 decision, the Board denied recognition of a marriage between the moving party and RNH for the payment of VA benefits.

2.  The correct facts, as they were known at the time of the February 6, 2012 decision, were before the Board, the statutory or regulatory provisions extant at the time were correctly applied; there was a tenable basis for each of the Board's determinations; and the moving party has not alleged an error that is considered clear and unmistakable under the applicable regulations.

3.  The moving party has been incarcerated in a Texas facility since 1992, with a brief release from May to August 2008.

4.  RNH (formerly RCH) is incarcerated in a South Carolina facility.

5.  The moving party was divorced from wife BJN in June 1998.  He was married to a JN from October 1971 to July 1976.

6.  RCH was divorced from VH in November 1978.


CONCLUSION OF LAW

The February 6, 2012 Board decision denying recognition of common law marriage for the purposes of VA benefits payments was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.1400-20 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board finds that the Veteran's CUE claim is not subject to the provisions of the VCAA.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001)(holding there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions.")  As a claim of CUE is not by itself a claim for benefits, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.  The Board notes that the moving party and his attorney have been accorded sufficient opportunity to present his contentions.  There is no indication that they have further argument to present


Motion for Revision of 2012 Board Decision based on CUE

The moving party asserts that there was CUE in the February 26, 2012 Board decision that declined recognize a marriage between the moving party and RNH. 

Review of the record reflects that the moving party did not appeal the February 26, 2012 Board decision.  Accordingly, it became final.  See 38 C.F.R. § 20.1100(a).  There are two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  See 38 C.F.R. § 20.140 (c), (d). 

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Damrel, supra; Russell, supra.

38 C.F.R. § 20.1403 codifies the current requirements for a CUE motion that the Court of Appeals of Veterans Claims (Court) has defined for motions of CUE in Board decisions as: 

(1) It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error. 

(2) Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

(3) It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. 

Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE. CUE is not a: changed medical diagnosis; failure to fulfill the duty to assist; disagreement as to how the facts were weighed or evaluated; change in interpretation of a statute or regulation. 

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, unless the Board decision was decided on or after July 21, 1992.  See 38 C.F.R. § 20.1403(b).  In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  See 38 C.F.R. § 20.1403(b)(2).  In addition, the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e); 38 C.F.R. § 20.1405(b). 

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE.  See 38 C.F.R. § 20.1411(a).  In fact, the moving party bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

The moving party specifically contends that in its February 6, 2012 decision, the Board committed CUE by not addressing the laws regarding common law marriage that were in effect in South Carolina at the time the Veteran and RNH allege that they were common law married.  The February 6, 2012 Board decision addressed Texas common law regulations.

The earliest evidence of record shows that the moving party lived in San Antonio, Texas in February 1975, just after his discharge from service.  The record also shows that he has been incarcerated in a state facility in Texas since 1992.  Review of his claims file does not show that he lived outside of Texas between 1975 and his incarceration in 1992.  The moving party was released from prison from May to August 2008, when his parole was revoked.  His current anticipated release date is in 2016.  In an April 2000 rating decision he was found to not be competent to handle the disbursement of his disability funds based on the recommendation of a November 1999 VA examiner.  

The moving party has contended that he his common law married to RNH.  In January 2005, he and RNH signed a Declaration of Informal Marriage.  They swore that on or about July 15, 1972 they agreed to be married and after that date they lived as husband and wife, and represented to others that they were married that date.  The Declaration noted that this occurred in the state of South Carolina.  In another Sworn Declaration of Common Law Marriage, the moving party noted that on June [redacted], 2000 he joined together with RH in a common law marriage, which was verified by a Notary Public in the state of Texas, and in January 2005, RH forwarded a copy of her declaration which was verified by a Notary Public for the state of South Carolina.  He signed the declaration, which included the sworn statement that he and RH had been married since 1972, and consummated the marriage in 1975 or 1972 (they had a difference of opinion on this date). 

On a February 1975 claim for benefits the moving party noted he married JB in October 1971.  On a March 1988 benefits form, the moving party noted that he was "common law" married to BN, and they lived together and had three children together, with the oldest born in April 1976 (a birth certificate is contained in the claims file).  A Texas divorce search revealed that he and JN (presumably JB) divorced in July 1976.  The claims file contains a June 1998 divorce decree from BN.  

During mental health treatment in November 1999 the moving party reported he was divorced from a wife he married just after he was discharged from service.  During treatment in July 2003, he referred to himself as divorced.  In May 2008, he reported his first marriage lasted 18 years, and produced three children.  The marriage ended when he was incarcerated.  He stated that his second marriage "began in 2001 while he was still in prison," and his spouse resides in South Carolina.  "They met via correspondence while he was in prison.  She plans to move to Texas now that he is on parole."  In August 2008, the moving party again referred to his marital status as "divorced."

On a July 2005 declaration of dependents form the moving party noted that RNH was his common law wife beginning in July 1972.  In a letter dated the day prior to the dependents form, he noted that RNH had been his "legal wife since July 2000."  

RNH is noted to be incarcerated in South Carolina.  The moving party has noted that they have both been incarcerated for a "long time."  The claims file does not contain incarceration dates for RNH.

For VA purposes, a "Spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  "Marriage," under this regulatory definition, means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. § 3.1(j).

A marriage can be established by several types of evidence, including a copy or abstract of the public record of marriage, or a copy of the church record of marriage containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.  See 38 C.F.R. § 3.205(a)(1).  In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a), together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b) .

The February 6, 2012 Board decision noted that the "place of alleged marriage the place where the alleged rights to benefits accrued is, purportedly, Texas."  The Board, therefore, based the decision regarding common law marriage on Texas law.  A review of the claims file shows that the Veteran has apparently resided in Texas from his discharge in service in 1975 until the present.  The moving party argues that the Board committed CUE in not reviewing the common law statutes for South Carolina, as RNH has been incarcerated in South Carolina during the claims process.  The Board finds that CUE was not committed in the February 6, 2012 Board decision because the error is not undebatable or the sort of error that would have manifestly changed the outcome at the time it was made.

Given that the moving party and RNH provided conflicting and false information regarding the onset of their reported common law marriage, it was reasonable for the Board to address the common law statutes in the state where the moving party has resided since his release from service.  The Board, in February 2012, noted that although the Veteran and RNH provided sworn declarations of having resided together and consummated their relationship in 1972 (or 1975), that the evidence showed that the Veteran was in fact married to JB/JN from 1971 to 1976, and that he produced a child with BN in April 1976.  Likewise, both parties submitted divorce decrees from after 1972, with the moving party's most recent marriage ending in divorce in 1998.  When providing information to health care providers, the moving party provided varying dates as the onset of his common law marriage to RNH (2000, 2001, 2003) and reported that his marital status was divorced (1999, 2008).  

In the February 6, 2012 Board decision, the Board noted that:

Under Section 2.401(a) of the Texas Family Code, the lack of a "declaration of marriage" does not preclude the establishment of an informal marriage.  Indeed, such a marriage can be established if the man and woman agreed to be married and after the agreement they lived together in the state as husband and wife (and there represented to others that they were married).  The Veteran's alleged spouse is incarcerated in the State of South Carolina.  The Veteran has asserted, contrary to his initial "declaration," that he wed his alleged spouse in prison in 2000 (he stated they were incarcerated together).  As noted, RNH is housed as a ward of the State of South Carolina while the Veteran is housed as a ward of the State of Texas.  Accordingly, although the possibility of correspondence between the two parties is not denied, the two parties clearly did not live together in the State of Texas, and in that State, represent themselves as being married.

The Board found that since the moving party and RNH did not live together as husband and wife, that they did not meet the requirements of common law marriage described in the Texas family code.  As the moving party resided in Texas from at least 1975 to the present, it is reasonable that the Board addressed the common law claim under Texas law.  See generally Russell, 3 Vet App. At 313-14 (reasonable minds).

The Board also notes that had the Board addressed both Texas and South Carolina common law regulations, the outcome would not have changed.  The Code of Laws of South Carolina, 1976 § 20-1-360 noted that "nothing contained in the article [on marriage] shall render illegal any marriage contracted without the issuance of a license."  A common-law marriage is formed when two parties contract to be married.  Johnson v. Johnson, 235 S.C. 542, 550, 112 S.E.2d 647, 651 (1960).  No express contract is necessary; the agreement may be inferred from the circumstances.  Id.; Kirby v. Kirby, 270 S.C. 137, 140, 241 S.E.2d 415, 416 (1978).  The fact finder is to look for mutual assent: the intent of each party to be married to the other and a mutual understanding of each party's intent.  While cohabiting the parties had a reputation in the community as being married, a rebuttable presumption arises that a common-law marriage was created.  Jeanes v. Jeanes, 255 S.C. 161, 166-67, 177 S.E.2d 537, 539-40 (1970).  However, "when there is an impediment to marriage, such as one party's existing marriage to a third person, no common-law marriage may be formed, regardless of whether mutual assent is present."  See Callen v. Callen 365 S.C. 618, 620.  After the impediment is removed, the relationship is not automatically transformed into a common-law marriage.  Instead, it is presumed that relationship remains non-marital.  To become marital, "there must be a new mutual agreement either by way of civil ceremony or by way of recognition of the illicit relation and a new agreement to enter into a common law marriage."  Kirby, 270 S.C. at 141, 241 S.E.2d at 416 (citing Byers v. Mount Vernon Mills, Inc., 268 S.C. 68, 231 S.E.2d 699 (1977)).  

Notably, in Callen v. Callen, the Court noted that "even assuming, that the parties lived together in Florida, New York, Massachusetts, and Ireland, and further assuming that they moved together from Florida to South Carolina in August 2000, no common-law marriage could have been formed, if at all, until after the move.  Since none of those other jurisdictions sanctions common-law marriages, there was an impediment to marriage until the parties took residency here." Callen at 625 (2005).

Thus, even under South Carolina common law marriage statute and case laws the relationship between the moving party and RNH would not be considered "marital."  The parties had several impediments to their supposed relationship, to include multiple marriages, and the Veteran having three children with his other common law wife BN during the period from 1972 to the present.  The moving party and RNH did not recognize the "illicit relations" in their declaration of informal marriage.  More importantly, as noted in Callen, the Court has indicated common law marriage under South Carolina law cannot commence until the "parties [take] residency here."  As noted in the February 6, 2012 Board argument, the parties have not resided in the same state during the appeal process as they are incarcerated in Texas (moving party) and South Carolina (RNH).  As such, the Board's February 6, 2012 analysis is adequate when reviewing the case with Texas or South Carolina common law.  It was reasonable that the Board only addressed the common law statute for Texas in the February 6, 2012 decision because the moving party continuously resided in Texas throughout his dealings with the VA.  In addressing South Carolina laws, the outcome is not manifestly changed because the information provided by the moving party and RNH remains conflicting/false and again, he did not reside in South Carolina, which is necessary for the laws of that state to apply.  Thus, CUE has not been shown in this case.


ORDER

The motion for reversal or revision of the February 2012 Board decision, on the grounds of CUE, is denied.




                       ____________________________________________
	DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



